                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



JAMES L. TALBOT                                                             CIVIL ACTION


VERSUS                                                                      17-299-SDD-EWD


ELECTRIC INSURANCE COMPANY,
GENERAL ELECTRIC COMPANY,
AND JACOB STAPLES


                                                RULING

         This matter is before the Court on the Motion for Partial Summary Judgment1 filed

by Plaintiff, James L. Talbot (“Plaintiff”).            Defendants, Electric Insurance Company,

General Electric Company, and Jacob Staples (“Defendants”), have filed an Opposition,2

to which Plaintiff filed a Reply.3 For the following reasons, the Court finds that Plaintiff’s

motion should be GRANTED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         On January 12, 2016, Defendant Jacob Staples was sitting in his Toyota Camry at

a red light in West Baton Rouge Parish, stopped behind Plaintiff’s Chevrolet Corvette.4

When Staples’ “foot accidentally slipped off the brake,”5 his vehicle contacted the back of

the Corvette. According to the Addis Police Department officer on the scene, “there

appeared to be no damage to [Staples’ vehicle] and only very minor scratches to


1
  Rec. Doc. No. 46.
2
  Rec. Doc. No. 47.
3
  Rec. Doc. No. 50.
4
  Rec. Doc. No. 1-3, p. 2 and Rec. Doc. No. 47, p. 1.
5
  Rec. Doc. No. 47, p. 1.
48233 
                                                                                      Page 1 of 5 
                                                                                                  
 
[Plaintiff’s vehicle].”6 Plaintiff filed suit in the 18th Judicial District Court for the Parish of

West Baton Rouge on December 27, 2016, praying for judgment in his favor in the form

of “damages including, but not limited to, pain and suffering, mental anguish and suffering,

medical expenses, lost wages, loss of enjoyment of life and any and all other damages

that may be proven.”7 Defendants removed the suit to this Court on the basis of diversity

under 28 U.S.C. § 1332.8

         In his Motion for Partial Summary Judgment, Plaintiff contends that he is entitled

to judgment as a matter of law “on the issue of liability”9 because Defendants have not

offered any evidence to rebut the presumption of negligence that applies to the following

motorist in a rear-end collision under Louisiana law. Defendants counter that summary

judgment is inappropriate because there are disputed factual issues regarding causation

and damages, and, they argue, there can be no determination of “liability” until every

element of the duty-risk negligence analysis is proven.

II.      LAW AND ANALYSIS

         A. Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”10 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing




6
  Rec. Doc. No. 47-2, p. 6.
7
  Rec. Doc. No. 1-3, p. 2.
8
  Rec. Doc. No. 5-2.
9
  Rec. Doc. No. 46-2, p. 1.
10
   Fed. R. Civ. P. 56(a).
48233 
                                                                                        Page 2 of 5 
                                                                                                    
 
the evidence.”11 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”12 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”13 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”14

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”15 All reasonable factual

inferences are drawn in favor of the nonmoving party.16 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”17 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to




11
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
12
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
13
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
14
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
15
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
16
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
17
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
48233 
                                                                                                   Page 3 of 5 
                                                                                                               
 
support the complaint.”’”18

         B. Analysis

         It is imprecise to describe this Motion, as Plaintiff does, as a motion for judgment

“on the issue of liability.”19 Defendants correctly note that Louisiana law requires “a

showing of all of the elements of the duty-risk analysis to warranty [sic] a finding of

‘liability.’”20 In his Memorandum in Support and his Reply, Plaintiff clarifies that he seeks

summary judgment only on the elements of duty and breach.21

         The record is clear that there is no genuine issue of material fact on the elements

of duty and breach. The duty of a driver of a motor vehicle is supplied by Louisiana law22

and is not disputed by the parties. And, Defendants acknowledge that they “previously

judicially admitted”23 to breach in their Opposition, where they stated that “Defendant

Jacob Staples was stopped at a red light behind Plaintiff’s vehicle when his foot

accidentally slipped off of the brake, and he rolled into the back of Plaintiff’s vehicle.”24

So, there are no disputed fact issues with regard to duty and breach.

         Louisiana federal courts have granted partial summary judgment in cases like this

one in order to narrow the scope of issues to be presented at trial. For example, in Rogers

v. Averitt Express, Inc.,25 the United States Court for the Middle District of Louisiana


18
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
19
   Rec. Doc. No. 46-2, p. 1.
20
   Rec. Doc. No. 47, p. 2 (emphasis original).
21
   See Rec. Doc. No. 46-2, p. 2 (“To prevail on his Motion . . . plaintiff must merely prove: (1) that the
defendant had a duty to conform his conduct to a specific standard (the duty element) and (2) that the
defendant’s conduct failed to conform to the appropriate standard (the breach element)”) and Rec. Doc.
No. 50, p. 1 (“plaintiff’s motion is not asking for summary judgment on causation and damages”).
22
   See La. R.S. 32:58(A) and La. R.S. 32:81.
23
   Rec. Doc. No. 47, p. 5, n.19.
24
   Rec. Doc. No. 47, p. 1.
25
   No. CV 15-706, 2017 WL 5569129 (M.D. La. Jan. 4, 2017).
48233 
                                                                                              Page 4 of 5 
                                                                                                          
 
granted summary judgment as to a driver’s fault in a rear-end crash, despite ongoing

disputes around the extent of plaintiff’s injuries relative to “the minor nature of the

collision,”26 and causation issues due to “[plaintiff’s] subsequent accident.”27 Likewise, in

Parker v. NGM Insurance Company,28 the Eastern District of Louisiana granted partial

summary judgment on duty and breach even though there was a dispute as to whether

the plaintiff’s “injuries pre-existed the collision.”29

         In light of Defendants’ judicial admission, there is no genuine issue of material fact

for trial regarding duty and breach. Accordingly, Plaintiff’s Motion shall be granted, and

the Court will instruct the jury that the duty and breach elements of the duty-risk analysis

have been met.

III.     CONCLUSION

         For the reasons set forth above, the Partial Motion for Summary Judgment30 filed

by Plaintiff is GRANTED as to the elements of duty and breach.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on October 10, 2018.




                                             S
                                                 
                                          JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




26
   Id. at *4.
27
   Id.
28
   No. CV 15-2123, 2016 WL 2730677 (E.D. La. May 10, 2016).
29
   Id. at *4.
30
   Rec. Doc. No. 46.
48233 
                                                                                     Page 5 of 5 
                                                                                                 
 
